In an action on promissory notes, defendants John E. Kobbe, Nicholas J. Russo and Vincent R. Ferrara appeal from (1) an order of the Supreme Court, Nassau County, entered June 13, 1975, which, inter alia, (a) granted plaintiff’s motion for summary judgment as against them and (b) severed the cause of action for attorney’s fees and directed a hearing with respect thereto and (2) a judgment of the same court, entered thereon, September 17, 1975, which judgment also contained an attorney’s fee in the sum of $10,000, which was fixed after a hearing held subsequent to the entry of the order. Order affirmed. Judgment modified, on the law, by reducing the award of attorney’s fees as follows: (1) as against defendant Ferrara, from $2,500 to $1,000, (2) as against defendant Russo, from $2,500 to $1,000, and (3) as against defendant Kobbe, from $5,000 to $2,000. As so modified, judgment affirmed. Plaintiff is awarded one bill of costs jointly against appellants appearing separately and filing separate briefs. The judgment was excessive to the extent indicated herein. Plaintiff may, however, move at Special Term, for additional attorney’s fees for services to be rendered in the future, if it be so advised. We have considered the other claims made on this appeal and find them to be without merit. There are no issues of fact to be resolved upon a trial. Hopkins, Acting P. J., Cohalan, Damiani, Christ and Titone, JJ., concur.